Citation Nr: 1707284	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-39 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than November 28, 2001, for the grant of service connection for posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from June 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from October 2007 and November 2009 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Cleveland, Ohio.
	
In October 2007, the RO awarded service connection for PTSD with depression and assigned an initial 70 percent disability rating, effective as of August 2, 2002.  The RO also awarded entitlement to a total disability rating based on individual unemployability (TDIU), effective as of December 20, 2006.  The Veteran expressed disagreement with the assigned 70 percent disability rating for the PTSD, and with the denial of a TDIU prior to December 2006.  By rating action dated in July 2008, the effective date of entitlement to a TDIU was made as of August 2, 2002.  In September 2008, the Veteran's representative filed a substantive appeal as to the issue of a disability rating greater than 70 percent for the PTSD with depression.

In May 2009, the Veteran raised the issue of CUE in the October 2007 rating decision that assigned an effective date of August 2, 2002, for the grant of service connection for PTSD with depression.  The Veteran's claim was denied by the RO in a November 2009 rating decision.  In February 2010, the Veteran timely filed a notice of disagreement with the November 2009 rating decision.  In a July 2010 Statement of the Case, the effective date of the grant of service connection for PTSD with depression, as well as the assignment of a TDIU, was made as of November 28, 2001.  In September 2010, the Veteran's representative filed a substantive appeal as to the issue of CUE in the effective date of the grant of service connection for PTSD with depression.

This matter was previously before the Board in December 2012 at which time it was remanded for additional development.  In that decision, the Board also denied and dismissed the claim of CUE with respect to the October 2007 decision, and remanded the issue of an increased disability rating for the service-connected PTSD with depression.  During the pendency of this appeal, in correspondence received in February 2013, the Veteran withdrew the claim of an increased disability rating for the service-connected PTSD with depression.  The remaining issue of an effective date earlier than November 28, 2001, for the grant of service connection for PTSD with depression is now returned to the Board.

In January 2017, the Veteran's representative submitted additional medical evidence on his behalf, accompanied by a waiver of consideration by the agency of original jurisdiction.  As such, the Board with review this evidence in the first instance in adjudicating this matter.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

1.  The Veteran filed his original claim for service connection for PTSD in November 1992. 

2.  The RO denied the Veteran's service connection for PTSD claim in an August 1993 rating decision. 

3.  The RO received the Veteran's claim to reopen the claim of service connection for PTSD on November 28, 2001.

4.  In an August 2005 Board decision, the Veteran's claim of service connection for PTSD was reopened and remanded for additional development. 

5.  The RO granted service connection for PTSD with depression in an October 2007 rating decision, assigning an initial 70 percent disability rating effective as of August 2, 2002.
6.  In a July 2010 Statement of the Case, the RO determined that the August 2, 2002, effective date for the grant of service connection for PTSD had been made in error; assigning an effective date of November 28, 2001.

7.  The RO's grant of service connection for PTSD was based, in part, on the receipt of additional service department records not previously of record from the Joint Service Records Research Center (JSRRC) in October 2006 which corroborated the Veteran's in-service PTSD stressors; thus, the Veteran's initial November 1992 claim remained pending until it was eventually granted in October 2007.

8.  Resolving all reasonable doubt in favor of the Veteran, his symptoms of PTSD have existed steadily over the timeframe since the date of his initial claim.


CONCLUSION OF LAW

The criteria for the assignment of an effective date of November 30, 1992, but no earlier, for the grant of service connection for PTSD with depression have been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5110(a) (West 2014); 38 C.F.R. §§ 3.1(r), 3.350, 3.351, 3.352, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.

Earlier Effective Date

In general, the effective date for the grant of service connection based upon an original claim or a claim reopened after final disallowance is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110 (b)(1) (West 2014); 38 C.F.R. § 3.400 (b) (2016).

For effective date purposes, a claim is a formal or informal written communication identifying and requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1 (p) (2016).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2016); Norris v. West, 12 Vet. App. 413, 421 (1999).

Here, the Veteran filed his original claim for service connection for PTSD in November 1992.  The RO denied the Veteran's claim in an August 1993 rating decision.   The RO received the Veteran's claim to reopen the claim of service connection for PTSD on November 28, 2001.  In an August 2005 Board decision, the Veteran's claim of service connection for PTSD was reopened and remanded for additional development.  The RO granted service connection for PTSD with depression in an October 2007 rating decision, assigning an initial 70 percent disability rating effective as of August 2, 2002.  In a July 2010 Statement of the Case, the RO determined that the August 2, 2002, effective date for the grant of service connection for PTSD had been made in error; assigning an effective date of November 28, 2001, the date of claim to reopen.

The RO's grant of service connection for PTSD was based, in part, on the receipt of additional service department records not previously of record from the JSRRC in October 2006 which corroborated the Veteran's in-service PTSD stressors. 
These additional service department records, by law, allow for reconsideration of the earlier RO adjudications.  Thus, the November 1992 claim remained pending until it was eventually granted in October 2007.   See 38 C.F.R. §§ 3.156(c), 3.400(q)(2) (2016).

Although the unit records corroborated the Veteran's stressors, 38 C.F.R. § 3.156(c) also states that an award made based on newly submitted service department records is effective the date VA received the prior claim or the date entitlement arose.  As such, the next question is whether there is medical evidence of PTSD with depression dating back to the date of the Veteran's initial claim for service connection in November 1992.  

In this regard, the VA outpatient treatment records have shown that the Veteran had been undergoing treatment in the Center for Stress Recover in late 2001, where he was diagnosed with PTSD.  He was hospitalized for depression and suicidal ideation from December 2001 to February 2002.  His discharge diagnoses were major depressive disorder and PTSD.

A PTSD stressor statement from the Veteran in August 2002 shows that he briefly described several combat events and persistent symptoms of nervousness, nightmares, flashbacks, and poor concentration and memory.

Various lay statements from fellow service members described experiences in Vietnam wherein the Veteran was said to have appeared dazed after a mortar attack and had hated going to the morgue.  He was said to have started drinking in an effort to help him forget about the dead bodies he saw in the morgue.

An August 2003 VA psychiatric medical record from a psychiatrist and a counselor at the VA Center for Stress Recovery shows that the Veteran had difficulty with vocational training due to concentration and short-term memory problems associated with his PTSD.  Treatment was shown to have begun there in 2001.

A PTSD Questionnaire dated in September 2003 shows that the Veteran was said to have attempted suicide once during basic training at Fort Benning.  He also described experiencing daily thoughts about Vietnam and nightmares with screaming in his sleep. 

A VA PTSD retrospective examination report dated in July 2015 shows that following examination of the Veteran and a review of the record, the VA examiner concluded that he was unable without resort to mere speculation to provide an opinion as to when the Veteran had a clear diagnosis of PTSD prior to November 28, 2001, based on his in-service stressors.  The examiner added that without rejecting the Veteran's 1992 and present-day description of the symptoms that were present before November 28, 2001, he would be resorting to mere speculation to formulate an opinion about the past diagnosis of someone he had no opportunity to examine at that time.  The examiner also stated that he considered the lay statements from friends and family, which were deemed informative concerning symptoms but are insufficient to determine whether the Veteran had a diagnosable mental disorder as they were not medical professionals. 

A private medical record received in January 2017 shows that, following examination of the Veteran and review of the record, it was clear that the Veteran's symptoms were obvious in 1970, but that the Veteran had not pursued mental health care services for 30 years, leaving the disease process to fester and escalate over time.  Dr. Cesta also concluded that the Veteran had classic signs and symptoms of PTSD, based on the DSM-V, from at least 1970, going forward.  

Having carefully considered the medical evidence of record, the Board finds that the evidence is at the very least in relative equipoise as to whether the Veteran had PTSD with depression at the time of his claim on November 30, 1992.  While the VA examiner in July 2015 did not reach this conclusion, he also did not conclude that the Veteran did not have PTSD with depression at that time.  Meanwhile, private the opinion conclusively determined that the Veteran did, in fact, have PTSD since the 1970's.

In light of the foregoing, the Board determines that the initial date of claim for the Veteran's PTSD with depression should be the effective date of service connection.  As such, the Board concludes that the effective date of the Veteran's service-connected disability is November 30, 1992, but no earlier, and the appeal is granted to this extent.


ORDER

An effective date of November 30, 1992, but no earlier, for the grant of service connection for PTSD with depression, is granted.




____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


